Citation Nr: 1547213	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right eye claimed as caused by a VA surgery on December 18, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from May 1964 to October 1964 and from May 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this case was before the Board in July 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran did not incur an additional eye disability as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or as the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of the right eye claimed as caused by a VA surgery on December 18, 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.358 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An August 2008 letter discussed the evidence necessary to support a claim for benefits under 38 U.S.C.A. §§ 1151.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records have been associated with the record.  An opinion was sought from a VA physician and an examination was conducted.  The Board finds that the June 2015 medical opinion report to be adequate in that the Veteran's records were reviewed by a neutral, skilled provider who reviewed the Veteran's history prior to rendering his findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.



Analysis

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014). 

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event. 

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2014)).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1). 

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

The Veteran claims that the surgery for cataracts in this right eye caused blindness in his right eye.  The Veteran received cataract surgery in December 2007 by the VA to improve his vision.  See VBMS document entitled "medical treatment record" received August 29, 2014 (consent form).

Consent was obtained prior to the surgery.  See VBMS document entitled "medical treatment record" received August 29, 2014.  Specifically, the Veteran consented to have cataract extraction with insertion of intraocular lens to be performed on his right eye on December 18, 2007.  Known risks of the procedure noted in the consent form included retinal detachment and blindness, which indicates that blindness and retinal detachment were residuals that were reasonably foreseeable in this type of procedure.

A September 2005 VA treatment record indicated that the Veteran had an injury to his right eye in the past that had caused some loss of vision.  A November 2007 VA treatment record noted that the Veteran had a dilated right pupil ever since an eye injury.  Upon examination, the Veteran's lens was cloudy in the right eye.

The Veteran received phacoemulsification of cataracts of the right eye in December 2007.  Following this surgery, the Veteran reported that he could not see much yet but that his vision did seem clearer.  In a January 2008 treatment record, the Veteran's physician noted that the Veteran may require vitrectomy surgery to clear blood.  In January 2008, the Veteran had poor vision.  The physician noted that the Veteran was status post complicated cataract extraction of the right eye.  Another January 2008 treatment record noted that the retina was totally detached.  The Veteran received retinal surgery in February 2008.

In June 2009, the Veteran received a VA examination for his right eye disability.  The examiner noted that the Veteran had no light perception in the right eye.  The examiner explained that she was unable to provide an opinion because she was an optometrist and not an ophthalmologist. 

In compliance with the July 2014 Board's remand directives, the RO requested an opinion from a VA ophthalmologist.  The ophthalmologist reviewed the Veteran's claims file in June 2015.  The physician opined that it was less likely than not that the cataracts surgery itself performed on December 2007 caused the problems that resulted in the loss of the Veteran's right eye vision.  The ophthalmologist explained that the Veteran was initially seen in the VA eye clinic in November 2007 for a cataract that was caused by trauma to his right eye in 1993.  This trauma resulted in partial dislocation of the lens of the eye.  The Veteran's vision had reduced to the extent that the Veteran desired surgery to try to improve his vision.  The ophthalmologist opined that the surgery was done with appropriate skill and did not induce additional damage to the eye.  The previous trauma and associated zonular dehiscence had damaged the eye to the extent that the normal anatomy was distorted which prevents routine cataract surgery from taking place.  However, the events that follow surgery were coincidental to the complex cataract surgery that took place in December 2007.  The physician noted that informed consent was obtained and the Veteran was aware of all potential risks of cataract surgery on his eye which had sustained extensive damage in 1993.  A VA record on the date of surgery noted the following:

The option of cataract surgery was present as were the risks, benefits, and alternatives.  Additionally an in depth discussion with [the Veteran] was had regarding the significant risk of cataract surgery given the significant degree of zonular dehiscence noted on exam as well as the guarded prognosis for achieving complete cataract removal via phacoemulsification.  Specifically we discussed the option of posterior chamber sutured IOL, anterior chamber intraocular lens, arid posterior vitrectomy supranucleus prolapse posteriorly.  After thorough discussion, the patient understood the risks to the surgery and agreed to proceed.  Informed consent was then obtained.

The Veteran essentially argues that he has additional disability (blindness) of his right eye as the result of the December 2007 surgery.  While the Board has considered the Veteran's arguments, and notes that he is certainly competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Here, a VA ophthalmologist has carefully reviewed the record and concluded that it was less likely than not that the cataracts surgery itself performed on December 2007 caused the problems that resulted in the loss of the Veteran's right eye vision.  Essentially, the physician found that the Veteran had a complex eye disorder, which necessitated a complex eye surgery, the risks of which included the failure of the surgery to fix the problem and were appropriately explained to him.  The surgery was performed with appropriate skill and care, but ultimately did not fix the Veteran's problem.  

In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Rather, he carefully reviewed the claims file and recited the pertinent evidence for his report.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

While the Board is sympathetic to the Veteran and the fact that the surgery did not resolve his eye disability, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that the Veteran suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right eye claimed as caused by a VA surgery on December 18, 2007 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


